      Case 12-50265         Doc 302      Filed 04/25/19 Entered 04/25/19 13:32:33                Desc Notice
                                         Plan Complete Page 1 of 2
                                  United States Bankruptcy Court
                                           Middle District of Georgia
In re:
   Keith V. Hoogstad
   761 West Wesley Chapel Road
   Fort Valley, GA 31030

Debtor(s)

Case No. 12−50265 JPS

Chapter 12

                                                      NOTICE



    You are hereby notified that a "Certification of Plan Completion and Request for Discharge"
    must be filed by you in order for your case to receive a discharge. A copy of that certification is
    attached to this notice. If you fail to file the "Certification of Plan Completion and Request for
    Discharge" with the Bankruptcy Court, your case may be closed without receiving a discharge of debts.

    Please mail the completed form to your attorney for electronic filing. If you do not have an attorney,
    mail the completed form to the following address:


                                           United States Bankruptcy Court
                                                  433 Cherry Street
                                                   P.O. Box 1957
                                                 Macon, GA 31202

    If you have already filed the Certification, you may disregard this notice.


Attachment


Dated: 4/25/19

Kyle George, Clerk of Court

United States Bankruptcy Court
       Case 12-50265         Doc 302      Filed 04/25/19 Entered 04/25/19 13:32:33                  Desc Notice
                                          Plan Complete Page 2 of 2


                                   United States Bankruptcy Court
                                            Middle District of Georgia
In re:
   Keith V. Hoogstad
   761 West Wesley Chapel Road
   Fort Valley, GA 31030

Debtor(s)

Chapter 12

Case No. 12−50265 JPS

                           DEBTOR'S CERTIFICATE OF PLAN COMPLETION AND

                                           REQUEST FOR DISCHARGE




Debtor hereby certifies under penalty of perjury, the following is true and correct:

1.     All plan payments have been completed, and I am entitled to a discharge under 11 U.S.C.
       Section 1141/1228/1328; and

2.     I have paid (or do not have any liability) for domestic support obligations due on or before the date set forth
       below, including any pre−petition amounts to the extent provided for by the plan and:

3.     The provisions of 11 U.S.C. Section 522(q)(1) are not applicable to my case, pursuant to 11 U.S.C. Section
       1141(c)/1228(f)/1328(h).

4.     There are no proceedings pending against me of the kind described in 11 U.S.C. Section 522(q)(1)(A) or
       522(q)(1)(B), pursuant to Section 1141(c)/1228(f)/1328(h).

       I request that a discharge be granted in accordance with 11 U.S.C. Section 1141/1228/1328.


       ______________________                           ___________________________________________
                Date                                                  Signature of Debtor


       ______________________                           ___________________________________________
                Date                                                 Signature of Co−Debtor



Attorney for Debtor: Wesley J. Boyer



Attorney for Debtor: Wesley J. Boyer
Address: Boyer Terry LLC
348 Cotton Avenue
Ste 200
Macon, GA 31201
